Title: To George Washington from Edmund Randolph, 21 January 1794
From: Randolph, Edmund
To: Washington, George


          
            January 21. 1794.
          
          The Secretary of State has the honor of informing the President, that he has caused two
            copies to be made of the laws of the North Western territory, and now incloses them. It was long doubted, whether it was the duty of the Executive to
            lay them before congress. But upon a closer examination of the ordinance, the propriety
            of the step flows from the right, reserved to congress, to disapprove these laws. For how are congress to get official possession of them, but by an
            official communication from the executive files, among which they are lodged? The form
            of a message is not sent; because it is apprehended, that the President may choose to connect these laws with some other information, and one
            message may cover both.
        